Case: 19-50514      Document: 00515703539         Page: 1    Date Filed: 01/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 19-50514                    January 12, 2021
                                                                    Lyle W. Cayce
                                                                         Clerk
   Bilal Muhammad,

                                                            Plaintiff—Appellant,

                                       versus

   Richard Wiles, El Paso County Sheriff,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 3:19-CV-51


   Before Barksdale, Southwick, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff is incarcerated in the El Paso County Jail Annex. He filed a
   complaint against the sheriff alleging violations of his civil rights. He later
   filed a status update in which he suggested that he had exhausted the jail’s
   grievance process after he filed his complaint. The district court sua sponte




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50514     Document: 00515703539           Page: 2     Date Filed: 01/12/2021




                                    No. 19-50514


   dismissed the complaint on the basis of failure to exhaust administrative
   remedies. We REVERSE and REMAND.


              FACTUAL AND PROCEDURAL BACKGROUND
          On February 5, 2019, Plaintiff Bilal Muhammad filed a
   “Memorandum of Law in Support of Freedom of Religion” alleging that
   defendant Richard Wiles, the El Paso County Sherriff, violated
   Muhammad’s rights by refusing to serve him kosher meals. The district
   court construed the “Memorandum” as a complaint and a request for a
   temporary restraining order and preliminary injunction.
          On February 21, 2019, Muhammad filed a status update in which he
   stated that “all Prison Litigation Reform Act (PLRA) administrative
   exhaustion requirements are now fulfilled on the Plaintiff’s part” as of
   February 19, 2019.
          Before serving Muhammad’s complaint on Wiles, the magistrate
   judge screened it as required by 28 U.S.C. § 1915A. The magistrate judge
   recommended that Muhammad’s complaint be dismissed for failure to
   exhaust administrative remedies before filing suit. The magistrate judge
   treated Muhammad’s status update as a “supplemental pleading” and stated
   that “Muhammad’s own pleadings reflect that he exhausted his
   administrative remedies fourteen days after filing suit.”
          Muhammad filed objections to the magistrate judge’s report and
   recommendation. Muhammad argued, among other things, that he was not
   required to exhaust administrative remedies, that he had exhausted all
   available remedies, and that no administrative remedies were available to
   him. Muhammad also filed evidence of several earlier grievances that he had
   allegedly submitted to proper prison authorities.




                                         2
Case: 19-50514      Document: 00515703539          Page: 3   Date Filed: 01/12/2021




                                    No. 19-50514


          In March 2019, the district court denied Muhammad’s request for a
   temporary restraining order and preliminary injunction without referring to
   Muhammad’s failure to exhaust his remedies. Then, in July 2019, the district
   court entered an order accepting the magistrate judge’s report and
   recommendation and dismissing Muhammad’s lawsuit on the basis of failure
   to exhaust administrative remedies.
          Muhammad filed a motion to alter or amend the court’s judgment,
   which the district court denied. Muhammad appealed.


                                  DISCUSSION
          Muhammad proceeded pro se in the district court and has continued
   to do so on appeal. Although we liberally construe arguments in a pro se brief,
   Haines v. Kerner, 404 U.S. 519, 520 (1972), we still require pro se parties to
   brief their arguments adequately. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir.
   1995). Muhammad’s brief makes passing references to the court’s denial of
   his request for a temporary restraining order and preliminary injunction.
   Such references are insufficient, and therefore he waived those arguments.
   See United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010) (quoting
   Knatt v. Hosp. Serv. Dist. No. 1 of E. Baton Rouge Par., 327 F. App’x 472, 483
   (5th Cir. 2009)).
          The argument Muhammad adequately presents is that the district
   court erred by dismissing his lawsuit on the basis of failure to exhaust
   administrative remedies. Muhammad argues that the district court erred by
   considering material outside of the pleadings and by raising sua sponte the
   affirmative defense of failure to exhaust administrative remedies.
   Muhammad also argues that he has shown a genuine dispute of material fact
   as to exhaustion. Alternatively, Muhammad argues that he was not required
   to exhaust administrative remedies.




                                         3
Case: 19-50514        Document: 00515703539         Page: 4   Date Filed: 01/12/2021




                                     No. 19-50514


   I.     Dismissal
          We review de novo the dismissal of a prisoner’s complaint for failure
   to exhaust administrative remedies. Carbe v. Lappin, 492 F.3d 325, 327 (5th
   Cir. 2007).    The PLRA requires a prisoner to exhaust administrative
   remedies prior to filing suit. 42 U.S.C. § 1997e(a). The Supreme Court has
   held, though, that “inmates are not required to specially plead or
   demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199,
   216 (2007). Instead, courts should follow “the usual practice under the
   Federal Rules,” which is “to regard exhaustion as an affirmative defense.”
   Id. at 212.
          We have read Jones as “insisting upon a return to the regular pleading
   order in the handling of the affirmative defense of failure to exhaust.” Carbe,
   492 F.3d at 327–28. As a result, a “failure to exhaust must be asserted by the
   defendant” unless “the complaint itself makes clear that the prisoner failed
   to exhaust.” Id. at 328. This rule comports with the usual practice under the
   Federal Rules, which is that a district court considering dismissal for failure
   to state a claim must limit its review to “the facts stated in the complaint and
   the documents either attached to or incorporated in the complaint . . . [and]
   matters of which [the court] may take judicial notice.” Lovelace v. Software
   Spectrum Inc., 78 F.3d 1015, 1017–18 (5th Cir. 1996).
          In dismissing Muhammad’s complaint, the district court improperly
   considered material outside of the complaint.         First, the district court
   considered Muhammad’s status update. Although the district court referred
   to the status update as a “supplemental pleading,” we do not consider the
   update to be part of the complaint. The status update was filed nearly three
   weeks after the complaint and provided an update on administrative matters.
   Muhammad requested that the court “grant the TRO & preliminary
   injunction already submitted,” indicating that the status update provided




                                          4
Case: 19-50514      Document: 00515703539           Page: 5   Date Filed: 01/12/2021




                                     No. 19-50514


   further support for the complaint but did not add new allegations or a new
   prayer for relief. Moreover, supplemental pleadings require the approval of
   the court, Fed. R. Civ. P. 15(d), but Muhammad did not seek the court’s
   approval prior to filing his status update, and the court never explicitly
   approved its filing.
          Second, the district court relied on a description of the El Paso County
   Jail Annex (“EPCJA”) grievance process found in another district court
   case, Villescas v. Wiles, No. EP-11-CV-19-DB, 2011 WL 3703492, at *3 (W.D.
   Tex. Aug. 23, 2011). That case gave a brief description of the process in effect
   when that grievance was considered in 2011. Id. The description came from
   an “authenticated copy” of the grievance process that the court had
   “ordered Defendant Sheriff Richard D. Wiles . . . to file.” Id.
          Although Muhammad made a brief reference to the “EPCJA
   grievance procedures” and “EPCJA inmate handbook” in his status update,
   the EPCJA grievance process was not referenced in, attached to, or
   incorporated in the complaint. There is also no evidence that the version of
   the grievance process the district court considered was the same version in
   effect when Muhammad submitted his grievances. Further, the district court
   did not take judicial notice of the EPCJA grievance process.
          The district court erred by considering Muhammad’s status update
   and the EPCJA grievance process in dismissing the complaint. See Lovelace,
   78 F.3d at 1017–18.
   II.    Summary judgment
          We have held that an appellate court can assume that a district court
   implicitly converted a dismissal to a summary judgment when it considered
   material outside of the complaint. See Trinity Marine Prods., Inc. v. United
   States, 812 F.3d 481, 487 (5th Cir. 2016). We have also held that a district
   court may raise grounds for summary judgment sua sponte so long as the




                                          5
Case: 19-50514     Document: 00515703539           Page: 6   Date Filed: 01/12/2021




                                    No. 19-50514


   parties are provided notice and an opportunity to present relevant evidence.
   Atkins v. Salazar, 677 F.3d 667, 678 (5th Cir. 2011). We need not decide
   whether that usual practice is permissible in a PLRA action such as this one.
   Even if the practice is permissible, summary judgment is not warranted here.
         Summary judgment is proper if “there is no genuine dispute as to any
   material fact.” Fed. R. Civ. P. 56(a). Muhammad submitted his inmate
   handbook, which outlined a two-step grievance process involving an initial
   grievance and an appeal to the Commander. Muhammad also submitted an
   exhibit which purports to be a “Direct Appeal to Commander” and identifies
   six grievances dated from January 7 through January 16, 2019, that allegedly
   had been sent to a grievance board. There is a notation on the bottom right
   of the exhibit that purports to be Muhammad’s recording EPCJA’s response
   to his appeal to the Commander. The exhibit creates a genuine dispute of
   material fact as to whether Muhammad exhausted administrative remedies.
         Muhammad also argues that no administrative remedies were
   available to him. There are no “freewheeling” exceptions to the PLRA’s
   exhaustion requirement, but there is a “textual exception”: an inmate must
   exhaust only those remedies that are “available.” Ross v. Blake, 136 S. Ct.
   1850, 1855, 1858 (2016). The Court identified three potential circumstances
   under which remedies would be considered unavailable:          (1) when an
   administrative process “operates as a simple dead end,” (2) when the
   process is “so opaque that it becomes, practically speaking, incapable of
   use,” and (3) when “prison administrators thwart inmates from taking
   advantage of a grievance process through machination, misrepresentation, or
   intimidation.” Id. at 1859–60.
         Muhammad asserts that all three of these circumstances are present,
   and he put forth some evidence to support this assertion. He submitted two
   exhibits that purport to be grievances complaining that the administrative




                                         6
Case: 19-50514      Document: 00515703539           Page: 7    Date Filed: 01/12/2021




                                     No. 19-50514


   process was being manipulated and that there were hidden procedures
   applied in an unfair manner. These grievances are dated more than one
   month before he asserted in court that the grievance process was a dead end.
   Muhammad also identifies additional relevant evidence that he could obtain
   through discovery, including his grievance file and a video showing that he
   asked an officer for a grievance form that was never delivered, which he
   describes as “common custom.”
          In rejecting Muhammad’s arguments, the district court relied on the
   inmate handbook as proof that administrative remedies were available.
   Muhammad’s argument is not that EPCJA lacked a policy, but that EPCJA
   failed to follow that policy. Muhammad’s evidence establishes a genuine
   dispute of material fact as to whether administrative remedies were available.
   See id. at 1859–60; Dillon v. Rogers, 596 F.3d 260, 268–69 (5th Cir. 2010)
   (finding that the record was “fragmentary” on the issue of the availability of
   remedies and remanding to the district court for discovery and further
   development of the record).
          Since the issue of exhaustion may be considered on remand, we reject
   Muhammad’s contention that exhaustion is excused when “special
   circumstances” exist. Ross, 136 S. Ct. at 1855; see also Dillon, 596 F.3d at 270.
          Muhammad also argues that exhaustion is not required for injunctive
   relief. We held in an unpublished opinion that “[r]equests for injunctive
   relief are not exempt from the exhaustion requirement, and failure to
   completely exhaust prior to filing suit cannot be excused.” McMillan v. Dir.,
   Tex. Dep’t of Crim. Just., Corr. Insts. Div., 540 F. App’x 358, 359 (5th Cir.
   2013) (citing Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012)). We find
   the reasoning of that opinion persuasive and adopt its conclusion here.
          Muhammad also argues that he never filed a “complaint,” just a
   request for a temporary restraining order and preliminary injunction, so the




                                          7
Case: 19-50514    Document: 00515703539          Page: 8   Date Filed: 01/12/2021




                                  No. 19-50514


   exhaustion requirement does not apply to him. This argument overlooks that
   any “civil action is commenced by filing a complaint.” Fed. R. Civ. P. 3.
   Muhammad may have styled his initial filing as a “Memorandum,” but the
   district court construed it liberally as a complaint to commence his civil
   action. Had that court not done so, this suit would never have been
   commenced. The exhaustion requirement applies.
         We REVERSE and REMAND for further proceedings.




                                       8